DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on November 30, 2018 in which claims 1-9 are presented for examination.

Status of Claims
	Claims 1-9 are pending in which claims 1, 3, and 6 are presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the limitation, “forming a storage compartment or a pocket” in lines 4-5, renders the claim indefinite since the claim already claims “A storage compartment or pocket” in line 1.  How many storage compartments or pockets are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baychar (US PG Pub 2008/0131648).
	Regarding Claim 1, Baychar discloses of a storage compartment or pocket (note Boot Liner, see Figures 3-4-note a boot liner is a “compartment” or “pocket” for a foot or is capable of keeping storage of various other objects) for fastening to a garment (for footwear (note boots, etc., [0096])), comprising:
	a breathable laminate (see Figure 4, as similar to Figure 1, note that in [0026] & [0091] the various layers and materials can be attached to one another via lamination—additionally note that layers of 10, 20 & 30 [0080], 40 [0092] & [0095], 50 [0089], 70 
	a hydrophobic spacer material (via 20 or 30, note spacer fabric material, [0080]--, note applicant admits in their specification [0034] that DRI-LEX® is a hydrophobic material); and
	a stretchable hydrophobic material (via 10, note [0057], [0028]) adjacent the hydrophobic spacer material (via 20 or 30), see Figure 4, (Figures 1-4, [0026]-[0029], [0057], [0080], [0089], [0092], [0095]-[0096], [0104]-[0105]).

	Regarding Claim 2, Baychar discloses the invention as claimed above. Further Baychar discloses further comprising an outer shell material (via 80) comprising a wicking or non-wicking woven or nonwoven fabric (note nonwoven synthetic blends, polyester blends, and nylon in [0106]—additionally note that Baychar discloses that most synthetic fibers have wicking ability via being hydrophobic in [0028]), (Figures 1-4, [0028] and [0106].

	Regarding Claim 3, Baychar discloses of a breathable, semi-permeable, laminate (see Figure 4, as similar to Figure 1, note that in [0026] & [0091] the various layers and materials can be attached to one another via lamination—additionally note that layers of 10, 20 & 30 [0080], 40 [0092] & [0095], 50 [0089], 70 [0089] & [0105] are breathable.  Also see that in [0026], lines 27-28 “that all of the foam materials used in the present invention are assumed to be breathable”.) that comprises:
	a hydrophobic spacer material layer (via 10, note [0057], [0028]) having top and bottom surfaces (see Figure 4, note each side of the layer creating a “top” and “bottom” surface); and 
	at least one hydrophobic stretchable fabric layer (via 10, note [0057], [0028]) fastened to (via lamination, see [0026] and being inserted into footwear, respectively) at least a portion of the perimeter (see Figure 4) of the hydrophobic spacer material layer (10) and a surface of a garment (for footwear (note boots, etc., [0096])), the at least one stretchable fabric layer (via 10, note [0057], [0028]) configured as a storage compartment or a pocket (note that 10 is a layer of a boot liner, see Figures 3-4-note a boot liner can be a “compartment” or “pocket” for a foot or is capable of keeping storage of various other object, e.g. an electronic device) sized for receiving an electronic device, (please note that limitation of “for receiving an electronic device” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of 10 as disclosed by Baychar is capable of performing this function) see Figure 4, (Figures 1-4, [0026]-[0029], [0057], [0080], [0089], [0092], [0095]-[0096], [0104]-[0105]).

	Regarding Claims 4-5, Baychar discloses the invention as claimed above.  Further Baychar discloses:
	(claim 4), wherein the electronic device is a handheld electronic device (please note that an electronic device that is handheld (e.g. an electronic watch, cell-phone, etc. is capable of being received by/into the at least one stretchable fabric layer (via 10, see Figure 4)---additionally note that the “electronic device” as per its dependency is not being positively claimed);
	(claim 5), further comprising an outer shell material (via 80) comprising a wicking or non-wicking woven or nonwoven fabric (note nonwoven synthetic blends, polyester blends, and nylon in [0106]—additionally note that Baychar discloses that most synthetic fibers have wicking ability via being hydrophobic in [0028]), (Figures 1-4, [0028] and [0106].

	Regarding Claim 6 (as best understood), Baychar discloses of a storage compartment or pocket (note Boot Liner, see Figures 3-4-note a boot liner is a “compartment” or “pocket” for a foot or is capable of keeping storage of various other objects) for fastening to a garment (for footwear (note boots, etc., [0096])), comprising:
	a garment fabric (via 80) having a skin facing side (side of 80 operable to touch the skin of the user when worn, see Figure 4, see diagram below), and an opposed side (side of 80 facing layers 10-80, see Figure 4, see diagram below);
	a hydrophobic spacer material (via 20 or 30, note spacer fabric material, [0080]--, note applicant admits in their specification [0034] that DRI-LEX® is a hydrophobic material) adjacent the opposed side (side of 80 facing layers 10-80, see Figure 4, see diagram below); and
	a stretchable hydrophobic material (via 10, note [0057], [0028]) adjacent the hydrophobic spacer material (via 20 or 30), forming a storage compartment or a pocket (note Boot Liner, see Figures 3-4-note a boot liner is a “compartment” or “pocket” for a foot or is capable of keeping storage of various other objects), see Figure 4, (Figures 1-4, [0026]-[0029], [0057], [0080], [0089], [0092], [0095]-[0096], [0104]-[0105]).
	Regarding Claims 7-9, Baychar discloses the invention as claimed above.  Further Baychar discloses:
	(claim 7),  wherein the hydrophobic spacer material (via 20 or 30) is secured, at least in part (see Figure 4 and also via lamination-- note that in [0026] & [0091] the various layers and materials can be attached to one another via lamination), to the opposed side (side of 80 facing layers 10-80, see Figure 4, see diagram below), (Figures 1-4, [0026]-[0029], [0057], [0080], [0089], [0092], [0095]-[0096], [0104]-[0105]);
	(claim 8), wherein the hydrophobic spacer material (via 20 or 30) is removable from the storage compartment or the pocket (note Boot Liner, see Figures 3-4-note any layer or material is capable of being “removable” by cutting, tearing or ripping from therefrom, see Figure 4.  Additionally, note that the limitation of “is removable” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function), (Figures 1-4, [0026]-[0029], [0057], [0080], [0089], [0092], [0095]-[0096], [0104]-[0105]);
	(claim 9), further comprising an outer shell material (via 80) comprising a wicking or non-wicking woven or nonwoven fabric (note nonwoven synthetic blends, polyester blends, and nylon in [0106]—additionally note that Baychar discloses that most synthetic fibers have wicking ability via being hydrophobic in [0028]), (Figures 1-4, [0028] and [0106].

    PNG
    media_image1.png
    769
    717
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the various pocket structures and materials in Jaax et al. (US PG Pub 2009/0082835).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732